Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ce er ee ee ees x
CAPSTONE LOGISTICS HOLDINGS, INC.;
CAPSTONE LOGISTICS, LLC; PINNACLE
WORKFORCE LOGISTICS, L.L.C.,

Plaintiffs, : MEMORANDUM DECISION

: AND ORDER
~against-
17 Civ. 4819 (GBD) (BCM)

PEDRO NAVARRETE; DAVID POFFENBERGER;
STEVEN WILLIS; MARIO ROJAS; HUMANO, LLC,

Defendants. :
wee ee en ee ee ee ee x

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Capstone Logistics Holdings, Inc., Capstone Logistics, LLC, and Pinnacle
Workforce Logistics, L.L.C. (collectively, “Plaintiffs” or “Capstone”) bring claims against
Defendants Humano, LLC, Pedro Navarrete, David Poffenberger, Steven Willis, and Mario Rojas
(collectively, “Defendants”),’ for breach of contract, misappropriation of trade secrets, breach of
fiduciary duty, tortious interference, fraud, unjust enrichment, copyright infringement, and unfair
competition. (Second Am. Compl., ECF No. 284 at ff] 193-314.) Pending before this Court are
Plaintiffs’ motion for summary judgment, (see Notice of Mot. for Summ. J. Pursuant to
Fed. R. Civ. P, 56, ECF No. 395), Plaintiffs’ motion to seal certain exhibits on the record, (see Notice
of Mot. to File Under Seal Certain Exs. Designated by the Parties as Confidential or Att’ys’ Eyes

Only, ECF No. 393), Plaintiffs’ motion for sanctions, (see Notice of Mot. for Sanctions for Spoliation

 

| Each of the individual Defendants are previous employees of Capstone and transitioned their employment
to Humano, LLC. Previously, Defendant Navarrete served as President of Capstone, Defendant Poffenberger
served as Senior Vice President of Operations of Capstone, Defendant Willis served as Vice President of
Capstone, and Defendant Rojas held various titles at Capstone, and most recently held the position of Senior
Director of Partnership. (See Findings of Fact and Conclusions of Law (“FFCL”), ECF No. 353 at {{[ 31-34.)

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 2 of 23

of Evid., ECF No, 400), and Plaintiffs’? motion to exclude the testimony of Defendants’ expert
Classen Ward, (see Notice of Mot. to Exclude the Report and Test. of Ward Classen, ECF No. 390).
Additionally, Defendants move to vacate the preliminary injunction, which this Court upheid in its
October 25, 2018 Findings of Fact and Conclusions of Law (“FFCL”). (See Mot. to Vacate, or in the
Alternative, to Modify Prelim. Inj. (“Mot. to Vacate”), ECF No. 285.

The relevant factual background is set forth in the FFCL and is incorporated by reference
herein? Plaintiffs’ motion for summary judgment is GRANTED. Plaintiffs are entitled to monetary
damages to the extent they can prove them. The preliminary injunction is hereby replaced by a
permanent injunction. Defendants are permanently enjoined from directly or indirectly accessing,
using, disclosing, disseminating, or otherwise misappropriating any of Plaintiffs’ confidential and

proprietary information and trade secrets, including but not limited to, Plaintiffs’ MobilTrak

 

2 On July 20, 2017, this Court held a hearing on Plaintiffs’ motion for a preliminary injunction. (See Tr. of
Oral Arg. dated July 20, 2017, ECF No. 84.) Eight days later, this Court issued a narrowly tailored injunction
enjoining Defendants from soliciting or attempting to do business with Capstone’s current customers,
soliciting or hiring Capstone’s employees, and using Plaintiffs’ confidential, proprietary and trade secret
information. (See Order for Prelim. Inj., ECF No. 86.) The Second Circuit vacated that injunction, remanding
the issue to this Court to “make appropriate findings of fact and conclusions of law concerning whether
plaintiffs are entitled to injunctive relief.” (See Summ. Order, ECF No, 303.) Following that order, on October
25, 2018, this Court issued its Findings of Facts and Conclusions of Law in support of the preliminary
injunction and reinstated the injunction. (See FFCL.) Defendants appealed that decision, (see Notice of
Appeal, ECF No. 367), and subsequently filed a separate motion with this Court requesting that the
preliminary injunction be vacated or modified, (see Mot. to Vacate). The Second Circuit partially remanded
the issue to this Court for the “prompt resolution” of the preliminary injunction, holding that the injunction
would remain in place until this Court issues its decision. (See Mandate, ECF No, 438.)

3 Defendants argue that the FFCL “do[es] not constitute ‘binding precedent’ in this litigation, nor do[es] [it]
form the ‘law of the case’ .. . [bJecause the standards of proof for issuance of a preliminary injunction and a
grant of summary judgment are so vastly different.” (See Defs.” Opp’n to Pls.’ Mot. for Summ, J. as to
Liability (““Opp’n to Mot. for Summ. J.”), ECF No, 419, at 3-4 (internal citations omitted).) Although
Defendants are correct that this Court applies different standards in determining whether to grant a preliminary
injunction or summary judgment, the FFCL summarized all the evidence, based on this Court’s thorough
‘review of the record, even unrelated to its ultimate decision regarding whether to issue a preliminary
injunction. This Court hereby upholds the FFCL, as the evidence summarized therein has not changed.

2

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 3 of 23

technology.’ Plaintiffs’ motion for sanctions is DENIED. Plaintiffs’ motion in limine fo strike the
testimony of Defendants’ expert is GRANTED.*

I. LEGAL STANDARDS

A. Motions for Summary Judgment.

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of fact
is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v. Liberty Lobby,
Inc,, 477 U.S. 242, 248 (1986)). A fact is material when it “might affect the outcome of the suit

under the governing law.” Jd. (quoting Anderson, 477 U.S. at 248).

 

4 The noncompetition and non-solicitation provisions contained in the Defendants’ agreements with Capstone
is for a term of two years after each employee’s employment with Capstone ended, (See Decl. of Rick
Tomcho, ECF No. 17 at § 36, Ex. B § 8(c); Pls.’ Rule 56.1 Statement of Material Facts as to Which There is
Genuine Issue to be Tried (“Pls.’ Rule 56.1 Statement”), ECF No. 397 at § 98.) Defendant Navarrete separated
from Capstone on May 21, 2016, Defendant Poffenberger on March 11, 2017, Defendant Willis on June 2,
2017, and Defendant Rojas on June 9, 2017. (See FFCL at f¥ 55, 69, 83, 89; see also Mot. to Vacate at 10.)
As of the date of this decision, the preliminary injunction—-which this Court originally imposed on July 28,
2017—has been in place for more than two years, As the Defendants note, (Mot. to Vacate at 1), the injunction
no longer serves the purpose for which it was originally intended. Indeed, when this Court upheld the
injunction in its FFCL in 2018, it did so because the provisions of the noncompetition and non-solicitation
clauses had not yet fully lapsed. Plaintiffs argue that (1) this Court should impose the contracts’ tolling
provisions because Plaintiffs did not receive the “full benefit of the injunction” due to Defendants’ alleged
violation of the contracts, and (2) it is equitable for this Court to toll the provisions,” (Pls.” Mem. of Law in
Opp’n to Defs.’ Mot. to Vacate, or in the Alternative, Modify Prelim. Inj., ECF No. 408 at 6-16). Although
Defendants have never fully complied with its noncompetition and non-solicitation obligations, permanent—
and not preliminary—injunctive relief is the appropriate remedy to ensure Plaintiffs’ future protection,

5 Plaintiffs request that certain exhibits be kept under seal. Specifically, these documents include Exhibits 1,
2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20, 21, 22, 27, and 36 to the Declaration of James S, Yu in
support of Plaintiff’s motion for summary judgment, Exhibits 5, 6, 7, and 8 to the Declaration of Rick Tomcho
in support of Plaintiffs’ motion for summary judgment, and Exhibits 1, 2, 3, 4, and 5 of the Declaration of
Edward F. Maluf in support of Plaintiffs’ motion to exclude the report and testimony of Ward Classen. (See
Pls.’ Mem. of Law in Supp. of Mot. to File Under Seal Certain Exs. Designated as Confidential or Att’ys’
Eyes Only, ECF No. 394.) In light of the fact that Defendants do not oppose this request, Plaintiffs’ motion
to seal is GRANTED and these documents shall remain under seal, subject to any further order of this Court.

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 4 of 23

“The party seeking summary judgment has the burden to demonstrate that no genuine issue
of material fact exists,” Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir, 2002). In
turn, to defeat a motion for summary judgment, the opposing party must raise a genuine issue of
material fact. To do so, it “must do more than simply show that there is some metaphysical doubt
as to the material facts,” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (quoting
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S, 574, 586 (1986)), and it “may not rely
on conclusory allegations or unsubstantiated speculation.” Figitsu Lid v. Fed. Express Corp., 247
F.3d 423, 428 (2d Cir. 2001) (quoting Scotto y. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)), Rather,
the opposing party must produce admissible evidence that supports its pleadings. See First Nat'l
Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this regard, “[t]he ‘mere existence
of a scintilla of evidence’ supporting the non-movant’s case is also insufficient to defeat summary
judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc,, 315 ¥.3d 171, 175 (2d Cir. 2003)
(quoting Anderson, 477 U.S. at 252).

In determining whether a genuine issue of material fact exists, the court must construe the
evidence in the light most favorable to the opposing party and draw all inferences in that party’s
favor. See id) However, “a court must not weigh the evidence, or assess the credibility of witnesses,
or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016) (internal citations
omitted). Summary judgment is therefore “improper if there is any evidence in the record that could
reasonably support a jury’s verdict for the non-moving party.” Marvel, 310 F.3d at 286,

B, Motions for Sanctions.

Where a party fails to obey a court's discovery order, Federal Rule of Civil Procedure 37
authorizes the court to “issue further just orders,” such as “dismissing the action or proceeding in
whole or in part.” Fed. R. Civ. P. 37(b)\2)(A). “{D]istrict courts possess ‘wide discretion’ in

imposing sanctions under Rule 37.” Shcherbakovskiy v. Da Capo Al Fine, Ltd, 490 F.3d 130, 135
4

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 5 of 23

(2d Cir. 2007) (citation omitted). “[ATIl litigants, including pro ses, have an obligation to comply
with court orders.” Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (per
curiam) (quoting Minoiti v. Lensink, 895 F.2d 100, 103 (2d Cir. 1990)). In exercising the court’s
discretion to impose sanctions under Rule 37, several factors are considered, including: “(1) the
willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser
sanctions; (3) the duration of the period of noncompliance; and (4) whether the non-compliant party
had been warned of the consequences of , . . non-compliance.” World Wide Polymers, Inc., v.
Shinkong Synthetic Fibers Corp., 694 F.3d 155, 159 (2d Cir. 2012). No single factor is dispositive,
and each factor need not weigh against the sanctioned party for the sanction to be appropriate.

Il. PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT IS GRANTED

A. Plaintiffs Have Met the Standard for Summary Judgment on Their Breach of Contract
Claim.‘

It has been clear since the commencement of this action that the relevant contracts, ie.,
Defendants Navarrete’s, Poffenberger’s, and Willis’s Restricted Stock Award (“RSA”) agreements
and Defendant Rojas’s Roadlink agreement, intended to preclude those Individual Defendants’ from

competing with or poaching employees and/or customers of Plaintiffs for a period of two years

 

6 Because Plaintiffs have successfully demonstrated that they are entitled to summary judgment on their
breach of contract claim, Plaintiffs’ duplicative claim for unjust enrichment is dismissed. See Digizip.com,
Inc. v. Verizon Servs. Corp., 139 F. Supp. 3d 670, 682-83 (8.D.N.Y. 2015) (explaining that under New York
law, courts will typically dismiss an unjust enrichment claim where there was a valid and enforceable contract
regarding which the party brings a duplicative breach of contract claim), Additionally, Plaintiffs bring a claim
of fraud, alleging that they relied to their detriment on Defendants’ representations that they would not work
for a direct competitor or violate other obligations to Plaintiffs. This claim is also dismissed. A party’s failure
to follow through with its promise to do or not do something is appropriately brought through a breach of
contract claim. See Uni-World Capital L.P. v. Preferred Fragrance, Inc., 43 F. Supp. 3d 236, 243 (S.D.N.Y.
2014) (“The Second Circuit has held that, as a general rule, the allegation that a party entered into a contract
intending to breach that contract is insufficient to support a claim for fraud under New York law.”) (internal
citations omitted).

7 The Individual Defendants are Pedro Navarrete, David Poffenberger, Steven Willis, and Mario Rojas.

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 6 of 23

following their respective departures from Capstone. (See FFCL at {{{ 41-54.) There is no dispute
that despite signing these agreements, this is precisely what these Individual Defendants did. (See
id. at J] 209-211 (summarizing evidence).) There is overwhelming evidence, as outlined in the
FFCL, that Defendants utilized Plaintiffs’ confidential information, gained through the Individual
Defendants’ respective positions at Capstone, to acquire business from, and compete with, Plaintiffs
by poaching their important customers and employees. (See id. at {] 221 (summarizing evidence),
Pls,’ Rule 56.1 Statement at §] 243-272 (summarizing evidence).) Defendants assert that they are
disputing this issue, but do not demonstrate that there are any facts in dispute—particularly
considering that the Individual Defendants previously admitted to contacting and poaching
Plaintiffs’ clients even after the preliminary injunction was in place. (See, e.g., July 12, 2017 Dep.
of Pedro Navarrete at 282:19-21; July 12, 2017 Dep. of Steven Willis at 87:6-15; July 11, 2017
Dep. of Mario Rojas at 29:18—22),

Defendants also continue to rely upon their argument that this Court should apply California
law, which precludes the enforcement of restrictive covenants. (See Opp’n to Mot. for Summ. J, at
4-6.) Not only has this Court previously ruled that under New York’s choice of law rules, Delaware,
and not California, law applies to the RSA agreements, it has also previously determined that the
covenants are reasonable and enforceable. (See FFCL {ff 5, 198.)

Additionally, it is undisputed that Texas law applies to Defendant Rojas’s Roadlink
agreement. (See Mem. of Law in Supp. of Pis.’ Mot. for Summ. J, as to Liability “Mem. in Supp.
of Mot. for Summ. J.”), ECF No. 399 at 5 n. 2; Opp’n to Mot. for Summ. J. at 8-9.) This Court
reaches the same outcome when applying Texas law to that contract. Indeed, per Texas law,
“(covenants that place limits on former employees’ professional mobility or restrict their solicitation

of the former employers’ customers and employees are restraints on trade and are governed by the

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 7 of 23

[Covenants Not to Compete] Act.” Marsh USA Inc. v, Cook, 354 8.W.3d 164, 768 (Tex. 2011).8
Texas Courts have engaged in a two-part inquiry to determine whether a covenant is enforceable
under the Act, Indeed, they ask (1) “whether there is an ‘otherwise enforceable agreement’ between
the parties,” and (2) “whether the covenant is ‘ancillary to or part of that agreement.” /d. at 771
(quoting Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 8.W.3d 844, 849 (Tex. 2009);
Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642, 644 (Tex. 1994)). Texas courts also consider
whether “the relationship between the otherwise enforceable agreement and the legitimate interest
being protected is reasonable,” and there is an “otherwise enforceable agreement” where “the
covenant is ‘part of an agreement that contained mutual non-illusory promises.” /d at 773 (quoting
Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 8.W.3d 644, 648-49 (Tex. 2006)); see also id.
at 778. “Consideration for a noncompete that is reasonably related to an interest worthy of
protection, such as trade secrets, confidential information or goodwill, satisfies the statutory nexus;
and there is no textual basis for excluding the protection of [ ] goodwill from the business interests
that a noncompete may protect.” Jd at 775. It is clear that the Roadlink agreement is a valid and
enforceable agreement under Texas law. Indeed, there is an enforceable agreement and the
restrictive covenant is ancillary to the agreement. Additionally, there is a reasonable connection
between this covenant and Defendant Rojas’s employment agreement, as it was reasonable for
Plaintiffs to protect their interests when entrusting Defendant Rojas with certain trade secrets and

proprietary information.

 

® Notably, in their attempt to dispute this principle, Defendants cite to precedent that is no longer valid law.
(See Opp’n to Mot. for Summ. J. at 9 (citing Hill v. Mobile Auto Trim, Inc., 725 S.W.2d 168, 170-71 (Tex.
1987)).)
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 8 of 23

B. Plaintiffs Have Met the Standard for Summary Judgment on Their Claims of
Misappropriation of Trade Secrets and Unfair Competition.

1. Plaintiffs Have Successfully Demonstrated that Defendants Misappropriated
Plaintiffs’ Trade Secrets.

Under New York law, trade secrets are defined as any “compilation of information which is
used in one’s business which confers a competitive advantage” over competitors who did not know
about or use it. U.S. Reins. Corp. v. Humphreys, 205 A.D.2d 187, 191 (1st Dep’t 1994); Restatement
(Third) of Unfair Competition § 39 & cmt. b (1995); Restatement of Torts § 757 cmt. b (1939). The
record is full of evidence that the Individual Defendants’ wrongfully retained and misused
Capstone’s trade secrets and confidential information in furtherance of Humano’s business. (See
FFCL at §] 55-95, 221-222 (summarizing evidence).) Additionally, the information that
Defendants utilized is “precisely the kind of information,” per the Defend Trade Secrets Act of 2016
(“DTSA”), “that provides Capstone with a competitive advantage and is considered a trade secret.”
Ud. at | 223.) Defendants argue that Plaintiffs do not provide any specific material facts to support

their argument, and that Defendants are unable to fully address their arguments due to “page

 

9 The record is clear regarding the ways in which Defendants Navarrete, Poffenberger, and Rojas wrongfully
utilized Plaintiffs’ trade secrets. There is less direct evidence, however, with regard to Defendant Willis.
Plaintiffs claim that, because of Defendants’ spoliation of evidence on their computers—which this Court
addresses below—Plaintiffs are entitled to a presumption that there was more evidence of misappropriation
of trade secrets that was wrongfully destroyed, (See Mem. in Supp. of Mot. for Summ. J. at 19.) This Court
has previously found that Defendant Willis began working for Humano before his last day at Capstone, (FFCL
at § 85), and that he worked to intentionally poach Capstone clients for Humano, (see id. at {{] 85-88).
Moreover, this Court found that after leaving Capstone but before returning his Capstone computer, Defendant
Willis “authored two spreadsheets for Humano entitled ‘DPI onsite contact list.xlsx’ and ‘DPI Onsite contact
list-Copy2.xlsx.’” (id. at] 88.) By the time that Defendant Willis eventually returned the Capstone computer,
he had re-installed the operating system, which deleted all content. (/d.) Due to the circumstantial evidence
that Defendant Willis misappropriated trade secrets—i.e., that he directly tried to poach Capstone’s clients,
had access to confidential Capstone information while doing so, and created a spreadsheet that likely was
based off of this information—as well as Defendants’ failure to allege any material facts in dispute, except to
make the blanket assertion that Plaintiffs allege “complete fabrications,” (Opp’n to Mot. for Summ. J. at 13—-
14), it is a reasonable conclusion that Defendant Willis misappropriated Capstone’s confidential information.

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 9 of 23

restrictions.” (Opp’n to Mot. for Summ. J. at 13-14.) These arguments are unavailing when
considering the overwhelming forensic evidence supporting Plaintiffs’ claims.

Additionally, this Court rejects Defendants’ argument that any trade secrets about which
Plaintiffs bring this motion are not used in interstate commerce. (See Opp’n to Mot. for Summ. J.
at 11-13.) As Plaintiffs correctly note, the DTSA simply considers only whether trade secrets were
intended for use in interstate commerce. (See Pls.’ Reply in Supp. of Their Mot. for Summ. J, as to
Liability (“Reply in Supp. of Mot. for Summ, J.”), ECF No, 427 at 3-4.) There is no reasonable
dispute that Plaintiffs operate nationally, and that therefore, they intended to utilize their proprietary
and confidential information in interstate commerce. (See FFCL at {] 10, 25.)

2. Plaintiffs Have Successfully Demonstrated that Defendants Have Engaged in
Unfair Competition.

Plaintiffs allege that by utilizing Capstone’s confidential information, Defendants have
engaged in unfair competition. “The essence of an unfair competition claim under New York law is
that the defendant has misappropriated the labors and expenditures of another” through “some
element of bad faith.” Saratoga Vichy Spring Co. v. Lehman, 625 F.2d 1037, 1044 (2d Cir. 1980)
(citations omitted). It is generally comprised of “misappropriat[ing] for the commercial advantage
of one person . . . a benefit or ‘property’ right belonging to another.” Roy Exp. Co, Establishment of
Vaduz, Liechtenstein v. Columbia Broad. Sys., Inc., 672 F.2d 1095, 1105 (2d Cir. 1982) (quoting
Metro, Opera Ass’n v. Wagner—Nichols Recorder Corp., 101 N.Y.S.2d 483, 492 (N.Y. Sup. Ct.
1950)). Considering this Court’s finding that Defendants breached their contracts with Plaintiffs,
including by poaching Plaintiffs’ clients and employees, and misappropriated Plaintiffs’ trade

secrets, it is clear that Defendants engaged in unfair competition.

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 10 of 23

C. Plaintiffs Have Met the Standard for Summary Judgment on Their Claim of Breach of
Fiduciary Duty and Humano’s Aiding and Abetting a Breach of Fiduciary Duty.

Plaintiffs assert that (1) Defendants Poffenberger, Willis, and Rojas each breached his
fiduciary duty to Capstone, (2) Defendants Humano, Navarrete, Poffenberger, and Willis aided and
abetted Defendant Rojas’s breach of fiduciary duty, and (3) Defendant Poffenberger aided and
abetted Defendant Willis’s breach of his fiduciary duty to Capstone. (Mem. in Supp. of Mot. for
Summ. J. at 23-24.)

1, Individual Defendants Poffenberger, Willis, and Rojas Breached Their
Respective Fiduciary Duties.

Under New York law, to prove that an individual breached his or her fiduciary duty, a party
must demonstrate: “(1) that a fiduciary duty existed between plaintiff and defendant, (2) that
defendant breached that duty, and (3) damages as a result of the breach.” Meisel v. Grunberg, 651
F. Supp. 2d 98, 114 (S.D.N.Y. 2009). Here, it is clear that the individual Defendants Poffenberger,
Willis, and Rojas each owed a fiduciary duty to Plaintiffs. A fiduciary relationship exists where one
party puts “great confidence and trust” in the other and expects a “high degree of good faith” from
the other. /d. (citation omitted). “[T]he existence of a fiduciary duty ‘cannot be determined by
recourse to rigid formulas’ and often is a factual question. It arises ... when a party ‘reposes trust
or confidence in another who thereby gains a resulting superiority or influence over the first,’” or
“when a party exercises ‘de facto control’ over or assumes responsibility for the affairs of another.”
In re Parmalat Sec. Litig., 684 F. Supp. 2d 453, 475 (S.D.N.Y. 2010) (footnotes and brackets
omitted), aff'd sub nom. Food Holdings Ltd. v. Bank of Am. Corp., 423 F. App’ 73 (2d Cir. 2011).
“{1]t is well settled in New York that an employee owes a fiduciary duty to an employer in the
performance of the employee’s duties.” Benoit v. Commercial Capital Corp., No. 3 Civ. 5328, 2008
WL 3911007, at *9 (S.D.N.Y. Aug. 25, 2008). Additionally, it is a “firmly established principle in

the law of [New York] that ‘[An employee] is prohibited from acting in any manner inconsistent

10

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 11 of 23

with his agency or trust and is at all times bound to exercise the utmost good faith and loyalty in the
performance of his duties.’” Maritime Fish Prods. v. World-Wide Prods., 100 A.D.2d 81, 88
(Ist Dep’t 1984). Plaintiffs entrusted each of the Defendants with proprietary and confidential
information, as part of the Defendants’ employment with Capstone. The fact that Defendants
Poffenberger, Willis, and Rojas owed a fiduciary duty to Plaintiffs is further supported by their
respective high-level positions at Capstone. Defendants’ only argument to the contrary is that
because there is no contractual fiduciary duty, this issue should be left to a jury. (Opp’n to Mot. for
Summ. J. at 14-16.) There is no material factual dispute as to the Defendants’ duties or roles at
Capstone—indeed, it is clear based on the record that Defendants owed a fiduciary duty to Plaintiffs.
Therefore, this issue is not a jury question.

The evidence demonstrates that individual Defendants Poffenberger, Willis, and Rojas
breached the fiduciary duty they owed to Plaintiffs. It is well-established that “[w]hen an employee
uses an employer’s proprictary or confidential information when establishing a competing business,
the employee breaches his or her fiduciary duty to the employer.” Pure Power Boot Camp, Ine. v.
Warrior Fitness Boot Camp, LLC, 813 F. Supp. 2d 489, 521 (S.D.N.Y. 2011). An employee owing
a fiduciary duty to his or her employer may not make arrangements to work for a competitor “at the
employer’s expense, and may not use the employer’s resources, time, facilities, or confidential
information,” nor may the employee, while still employed, “solicit clients of his employer, . . . copy
his employer’s business records for his own use, ... charge expenses to his employer, which were
incurred while acting on behalf of his own interest, [or] . . . actively divert the employer’s business
for his own personal benefit or the benefit of others. Jd at 521-22. Defendants’ actions, as described _

above, directly breached their fiduciary duty to Plaintiffs.

11

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 12 of 23

Finally, Plaintiffs clearly demonstrated that they suffered a loss as a result of Defendants’
breach of their fiduciary duty, by—among other things—pointing to their loss of DPI as a client,
after seven years of service. Indeed, this was a loss to Plaintiffs, as DPI was one of Pinnacle’s top
ten customers at the time of Capstone’s acquisition of Pinnacle and was a significant customer of
Capstone after the acquisition, generating over $600,000 in profits annually. (See FFCL at 768.)

2. Defendants Navarrete and Humano Aided and Abetted Defendant Rojas’s
Breach of Fiduciary Duty.

To state a claim for aiding and abetting a breach of fiduciary duty, a plaintiff must
demonstrate “(1) breach of fiduciary obligations to another of which the aider and abettor had actual
knowledge; (2) the defendant knowingly induced or participated in the breach; and (3) plaintiff
suffered actual damages as a result of the breach.” Kottler vy, Deutsche Bank AG, 607 F. Supp. 2d
447, 466 (S.D.N.Y. 2009). “A plaintiff must plead actual knowledge, as opposed to constructive
knowledge . . . [bJut the actual knowledge prong can also be met by pleading facts sufficient [to]
give rise to a strong inference of conscious avoidance of actual knowledge.” In re MI Global
Holdings Ltd. Inc. Litig., 998 F. Supp. 2d 157, 182 (S.D.N.Y. 2014) (internal citations omitted).

While the record would support a theory of aiding and abetting on behalf of each of the
Defendants, Plaintiffs’ claims for aiding and abetting against Individual Defendants Poffenberger
and Willis are duplicative of their direct claims for breach of fiduciary duty. Therefore, this Court
need consider only the claims for aiding and abetting a breach of fiduciary duty as they apply to
Defendants Navarrete and Humano. See, e.g., Transeo SARL. v. Bessemer Venture Partners VI
L.P., 936 F. Supp. 2d 376, 412 (S.D.N.Y. 2013) (dismissing plaintiffs’ claim for aiding and abetting
breach of a fiduciary duty when that claim was duplicative of plaintiffs’ claim of breach of fiduciary
duty against the same defendant). Additionally, it is clear, based on the evidence in the record, that

each of the defendants were aware of each other’s fiduciary duties, considering they worked together

12

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 13 of 23

both at Capstone and Humano. It would defy logic to assume—nor do Defendants argue—that
Defendants were unaware of each other’s obligations or actions at either company. Additionally,
and as described above, Plaintiffs have demonstrated that they have suffered actual damages as a
result of the Defendants’—including Rojas’s—breach of their fiduciary duties.

Defendants Navarrete and Humano were aware and actively participated in Defendant
Rojas’s breach. Indeed, Defendant Navarrete collected information about UNFl—one of Capstone’s
top customers—from Rojas, and further testified that he was leaning on Rojas’s experience working
with UNFI in order to bring UNFI over to Humano. (July 11, 2017 Dep. of Mario Rojas at 130;16—
131:25; Aug. 6, 2018 Dep. of Pedro Navarrete at 50:15-51:5; see also FFCL at $91.) Additionally,
Defendant Navarrete included Defendant Rojas in emails regarding presentations to UNF, and also
received emails from Defendant Rojas that outlined private information about UNFI, which
Defendant Rojas obtained while working with Capstone. (Aug. 6, 2018 Dep. of David Poffenberger
at 29:7-16; see also FFCL at § 92.) As creator and leader of Humano, it is difficult to distinguish
where Navarrete’s actions ended and Humano’s began. Indeed, the actions that he took, as agent of
Humano, aided and abetted Rojas’s breach of his fiduciary duty. Plaintiffs have therefore met their
burden of demonstrating that the Individual Defendants breached their fiduciary duty, and
Defendants Navarrete and Humano aided and abetted Rojas’s breach of his fiduciary duty.

D. Plaintiffs Have Met the Standard for Summary Judgment on Their Tortious
Interference Claim.

Plaintiffs have adequately demonstrated that Defendants have tortuously interfered with their
prospective economic advantage. To prove a claim of tortious interference under New York law, a
plaintiff must demonstrate (1) “the existence of a valid contract between the plaintiff and a third
party”; (2) the “defendant’s knowledge of that contract”; (3) the “defendant’s intentional

procurement of the third-party’s breach of the contract without justification”; (4) “actual breach of

13

 

 

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 14 of 23

the contract”; and (5) “damages resulting therefrom.” Lama Holding Co. v. Smith Barney Inc., 88
N.Y.2d 413, 424 (1996). Plaintiffs have met their burden. Plaintiffs had legitimate and enforceable
business contracts with various clients, including DPI, of which Defendants were aware. As outlined
in the FFCL and above, Defendants took intentional steps to interfere with those business
relationships in order to transition Capstone’s clients to Humano by wrongful means. As a result,
Plaintiffs lost business with those clients.

Defendants’ sole argument on this point appears to be that Plaintiffs cannot successfully
bring a tortious interference claim without demonstrating malice on the part of Defendants. (See
Opp’n to Mot. for Summ. J. at 16-17.) This assertion is unavailing. As Plaintiffs correctly note, as
an alternative to proving malice for a claim of tortious interference, Plaintiffs may demonstrate that
the allegedly tortious conduct was completed through “wrongful means.” (Mem. in Supp. of Mot.
for Summ. J. at 25-27.) See also Friedman v. Coldwater Creek, Inc., 321 F. App’x 58, 60 (2d Cir.
2009) (“Under New York law,] [a] defendant who has not committed a crime or independent tort
or acted solely out of malice may nevertheless be liable ifhe has employed ‘wrongful means.’”). In
breach of their fiduciary duty and contractual obligations, Defendants misappropriated trade secrets
in order to successfully grow their client base and interfere with Plaintiffs’ business relationships,
ie, used “wrongful means” to harm Plaintiffs’ business. Plaintiffs have therefore met their burden
in proving this claim.

E, Plaintiffs Have Met the Standard for Summary Judgment on Their Copyright
Infringement Claim.

Plaintiffs also move for summary judgment for copyright infringement with regard to four

items: (1) MobilTrak (the source code);' (2) MobilTrak documentation; (3) MobilTrak 2.0

 

10 MobilTrak is a workforce logistics data processing platform originally developed by Pinnacle and its
predecessor. (See FFCL at § 139.) Pinnacle’s entire business infrastructure was built upon and operated on
the MobilTrak platform. (See id. at | 140.) MobilTrak leverages technology from a third party software

14

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 15 of 23

Overview; and (4) MobilTrak 2.0 Training (collectively, the “MobilTrak IP”). (See Mem. in Supp.
of Mot. for Summ, J, at 29-39.) Specifically, they allege that Defendants “copied the MobilTrak IP
to make the competing software program, Genesis, and its related documentation.” (/d. at 30.)

Theo Townsend, a former Capstone employee, was one of the primary architects of
MobilTrak, (See FFCL at § 147.) He continued to work on and upgrade MobilTrak throughout his
employment. (See id) Others, including Matthew Fletcher—working in Capstone’s Information
Technology group at the time—and Joe Valentine--Capstone’s Senior Business Analyst at the
time—helped with the creation of MobilTrak. (See id at ff] 148-49.) At the deposition of
MobileFrame, its representative confirmed that it does not own any applications or code that is built
or used by its licensees, nor did it dispute that applications built by its licensees are proprietary to
their licensees, (See id. at | 151.)

Despite the several years it took to develop MobilTrak, Humano succeeded in building a
similar platform—Genesis—in only three months. (See id at { 145.) Genesis was built using
MobileFrame and Townsend was the principal architect of Genesis, along with help from Fletcher
and Valentine. (See id. at {J 152-53.) Defendants also hired Theraytow Consulting (“Theraytow”)
as an independent contractor, and according to Defendants, Theraytow “was instructed specifically
not to cut and paste or otherwise copy Capstone’s program.” (Opp’n to Mot. for Summ, J, at 21
(emphasis omitted).) Additionally, according to Townsend, although he was instructed to create a
platform similar to MobilTrak, he was specifically directed to do some things differently. (See id, at

{ 154; see also Decl. of James S. Yu in Supp. of Pls.” Mot. for Summ. J. as to Liability (“Yu Decl.”),

 

platform called MobileFrame, which can be licensed from MobileFrame, LLC. (See id at { 141.) As this
Court previously determined, “[w]ithout a robust workforce logistics software platform such as MobilTrak, it
would be extremely inefficient to effectively perform logistics services nationally across multiple sites for
multiple customers.” (See id. at { 144.) Creating MobilTrak took years to develop and refine, and Pinnacle
had originally marketed the technology to Capstone as proprietary state-of-the-art technology. (See id. at
4 145.)

15

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 16 of 23

ECF No. 398, Ex. 5 (Excerpt of Tr. of Aug. 1, 2018 Dep. of Theodore Townsend (“Townsend
Dep.”), ECF No. 398-15, at 84:5-21.) It is clear, however, that Townsend maintained meticulous
documentation concerning the development and logic behind MobilTrak, and that Defendants used
MobilTrak documentation to develop Genesis. (See FFCL at ff 156-57.) Indeed, not only is the
documentation for the back-office applications of both platforms virtually identical, but many of the
same sample screenshots used in the documentation are identical. (See id. at [J 157-59.) Perhaps
most notably, a side-by-side comparison of the MobilTrak and Genesis source codes indicate that
there are numerous instances of verbatim lines of code and identical errors throughout the code. (See
id. at | 160.)

To prove copyright infringement, a Plaintiff must demonstrate that (1) the plaintiff was the
owner of a valid copyright, and (2) defendants copied the original elements of that work. See
Boisson v. Banian, Lid., 273 F.3d 262, 267 (2d Cir. 2001) (quoting Feist Publ’ns, Inc. v. Rural Tel.
Serv. Co., 499 U.S. 340, 361 (1991)). The Defendants argue that (1) Plaintiff's work is not original,
(2) Defendants cannot be held liable for copyright infringement, considering the limited role they
played in the creation of Genesis; and (3) Defendants did not obtain any financial benefit from the
creation and use of Genesis. (Opp’n to Mot. for Summ. J. at 20-24.)

Regarding the first issue, the evidence in the record supports a finding that MobilTrak is
“original.” Plaintiffs describe, in detail, the “creative choices” made throughout the development of
MobilTrak, as well as the fact that the program was written “from scratch.” (Mem. in Supp. of Mot.
for Summ. J. at 32-33.) Plaintiffs further rely upon testimony and expert opinions to support their

argument that MobilTrak is original and incorporates creative choices by its builders.’ (/d)

 

"| For example, Plaintiffs point to the way MobilTrak looks and feels (including font, color, and language),
the information included on each screen, the features it provides, the data it requires users to enter, the
language it uses in communicating with users, and more. (dd. at 32.)

16

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 17 of 23

Defendants, however, assert that the merger doctrine applies—arguing that the question of whether
MobilTrak was original is better left to the jury. (Opp’n to Mot. for Summ. J. at 21-22.) Pursuant
to the merger doctrine, a Court will not afford protection for an expression “where there is only one
or so few ways of expressing an idea that protection of the expression would effectively accord
protection to the idea itself.” Kregos v. Assoc. Press, 937 F.2d 700, 705 (2d Cir, 1991). Defendants’
theory is unavailing. As Plaintiffs correctly note, while Defendants assert that there is a merger, they
do not provide any evidence demonstrating that the idea behind the creation of MobilTrak is not
distinguishable from its expression, or that there are no other methods or constructions that may be
used to create the same type of technology. (Reply in Supp. of Mot. for Summ. J. at 8-9; see also
Mem. in Supp. of Mot. for Summ, J. at 33.) Indeed, Plaintiffs’ expert agreed that there are other
ways to reach the same result, (see Yu Decl., Ex. 36 (Expert Report of Dr. Benjamin Goldberg), ECF
No. 398-36 at { 12(iv); see also Mem. in Supp. of Mot. for Summ. J. at 33), and even Townsend
admitted during his deposition that he could have built Genesis on a different program or used a
different code, and that there were alternative ways to reach the same result, (see Townsend Dep. at
213:4-6, 214:8-25, 253;15-254:9; see also Mem. in Supp. of Mot. for Summ. J. at 33), Defendants
therefore fail to carry their burden of demonstrating that the merger doctrine applies.

It is also clear that Defendants are responsible for the infringement of MobilTrak technology.
As Plaintiffs properly explain, a company may be held liable for copyright infringement by engaging
in a “volitional act that causes the alleged copying.” (See Reply in Supp. of Mot. for Summ. J. at 9
(quoting EMI Christian Music Grp., Inc. v. MP3tunes, LLC, 844 F.3d 79, 96 (2d Cir. 2016)).) To
support their claim that Defendants caused the infringement, Plaintiffs point to the undisputed facts
that Defendants told Townsend to create a platform similar to MobilTrak and that Defendants were

aware that those building the technology had the ability to infringe, evidenced by the fact that

17

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 18 of 23

Defendants told Theraytow not to copy and paste MobilTrak. Ud. at 9-10.) Defendants argue that
they “reasonably relied upon Townsend’s representations that the new program was built from
scratch” and that they “stopped using Genesis after analysis of the source code revealed potential
copying.” (See Opp’n to Mot. for Summ. J. at 22.) Based on the evidence in the record, however,
it was not reasonable for Defendants to rely upon any such assurances. First, Defendants used
documentation virtually identical to that of Plaintiffs’, and offer no explanation as to how they would
not have noticed this. Additionally, it was unreasonable for Defendants to accept that Townsend
was able to complete building Genesis in such a short period of time, given the extensive work he
previously put into building MobilTrak. This is particularly unreasonable because Defendants were
aware that individuals who were working on Genesis—who previously worked on the creation of
MobilTrak—had access to and were capable of copying MobilTrak functionality and documentation.
The Defendants, therefore, acted unreasonably in not checking on the program to ensure that there
was no infringement on any copyright. See, ¢.g., Arista Records LLC v. Lime Grp. LLC, 784 F.
Supp. 2d 398, 434-35 (S.D.N.Y. 2011) (finding that a defendant can be found liable for vicarious
copyright infringement if, infer alia, the defendant “had the ability to supervise or control the third
parties’ infringing activity and failed to do so”), The evidence minimally demonstrates that
Defendants did not properly supervise the creation of Genesis, and instead, rushed a project that
should have taken a great deal of time, causing Townsend and others to copy the MobilTrak
technology.

Regarding the question of whether Defendants benefited from the infringed material, there
is no genuine factual dispute. Humano utilized this technology to assist with its work in acquiring
and keeping clients, including by transitioning DPI and other customers from Capstone to Humano.

(See FFCL at ¥ 155; see also Mem. in Supp. of Mot. for Summ. J. at 38.) Defendants do not dispute

18

 

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 19 of 23

that Genesis was a major selling point in transitioning DPI over to Humano. Therefore, Plaintiffs
have properly demonstrated that Defendants infringed on their copyrighted material.

Ii, PLAINTIFFS’ MOTION TO STRIKE THE REPORT AND TESTIMONY OF
DEFENDANTS’ EXPERT IS GRANTED

In addition to their motion for summary judgment, Plaintiffs argue that this Court should
strike the report and testimony of Defendants’ expert Ward Classen. (See Pls.’ Mem. of Law in
Supp. of Mot. to Exclude the Report and Test, of Ward Classen, ECF No. 392.) The admissibility
of expert testimony is governed by Rule 702 of the Federal Rules of Evidence, which requires the
district court to “ensur[e] that an expert’s testimony both rests on a reliable foundation and is relevant
to the task at hand.” 2 N.K. by Bruestle-Kumra v. Abbott Labs., 731 F. App’x 24, 26 (2d Cir. 2018)
(quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993)). In assessing whether
expert testimony is reliable, “the district court should consider the indicia of reliability identified in
Rule 702, namely, (1) that the testimony is grounded on sufficient facts or data; (2) that the testimony
‘is the product of reliable principles and methods’; and (3) that ‘the witness has applied the principles
and methods reliably to the facts of the case.’”” Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d
256, 265 (2d Cir. 2002) (quoting Fed. R. Evid. 702).

The Classen Report, includes various impermissible legal conclusions, including his opinion
that “[H]umano did not infringe on any allegedly copyrighted material” in its involvement in creating
Genesis. (Additionally, the portions of Classen’s report that appear to relate to the valuation of the
technology are irrelevant, based on his own deposition testimony. Classen himself testified that
topics such as the valuation of the technology or the price that the average user would be willing to
pay are outside of the scope of his opinion and that he takes no position on those issues. (See Maluf

Decl., Ex. | (Tr. of Ward Classen Dep.), ECF No. 391-1, at 130:20-131:3, 136:17-20, 152:22—

19

 

 

 

 

 

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 20 of 23

153:8, 171:6-173:3, 176:17-19, 177:13-16, 177:25-178:5, 178:18-24.) Classen’s testimony
therefore does not meet the standard required by Rule 702, and is therefore stricken.

IV. PLAINTIFFS’ MOTION FOR SANCTIONS IS DENIED

Plaintiffs allege that Defendants wrongfully destroyed evidence that was relevant to their
claims. (See Pls.’ Mot. for Sanctions for Spoliation of Evid. “Mot. for Sanctions”), ECF No. 401.)
To demonstrate spoliation of evidence, a party must demonstrate that (1) the party in control of the
evidence was obligated to preserve it at the time it was destroyed; (2) the evidence was destroyed
with a “culpable state of mind”; and (3) the evidence that was destroyed was relevant to the claims,
“such that a reasonable trier of fact could find that it would support that claim or defense.” See
Colon v. Metro-North Commuter R.R. Co., 778 F. App’x 7, 11 (2d Cir. 2019). Defendants argue
that any deletion of information or evidence occurred before the lawsuit was filed, and therefore they
did not yet have an obligation to maintain or preserve it. (Defs.’ Opp’n to Pls.’ Mot. for Sanctions
for Spoliation of Evid, (“Opp’n to Mot. for Sanctions”), ECF No. 412 at 9-10.) Additionally, they
assert that this is irrelevant anyway, because they eventually produced the information that Plaintiffs
describe as destroyed. (/d. at 9-21.)
There are competing arguments as to when the Defendants’ obligation to preserve began.
While Defendants argue that it was on June 26, 2017, the date of the filing and service of the lawsuit,
(Opp’n to Mot. for Sanctions at 9-10), Plaintiffs argue that Defendants reasonably should have
known about the lawsuit “when they engaged in the conduct alleged,” i.e., when they violated their
agreements and misappropriated documentation, (Mot. for Sanctions at 11). Regardless, Defendants
did not issue a litigation preservation notice until July 31, 2017—1more than a month after Plaintiffs
filed this lawsuit. Defendants assert that individuals in the company were made aware of their
obligation to preserve evidence through means other than a litigation hold notice—a strategic

decision made with the help of their attorneys. Considering that key employees at Humano did not

20

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 21 of 23

know about their obligation to maintain potential evidence, (see, e.g., FFCL at J 112 (summarizing
evidence)), Defendants’ methods of explaining their obligations within the company were
inadequate—regardless of when their burden to do so began.

Additionally, James D. Vaughn, Plaintiffs’ expert, provides a detailed account of the points
in time at which Defendants deleted the information or utilized technology that effectively wiped
data from computers—many of these points occurring even after the time that the lawsuit was filed,
and including after this Court issued preservation orders.!? (Decl. in Supp. of Pls.’ Mot. for Sanctions
for Spoliation of Evid. (“Vaughn Decl.”), ECF No. 432; see also Mot. for Sanctions at 4-6.)
Plaintiffs carry the burden of demonstrating that they did not actually receive the evidence. Of
course, if Defendants did destroy evidence, it would be unreasonable to require Plaintiffs to indicate
precisely what they are missing. It is therefore difficult for this Court to determine whether there
was any additional physical documentation that Defendants deleted and that has not been produced
to Plaintiffs. Plaintiffs, however, provide expert evidence that when Defendants deleted the
evidence, even if the files themselves were produced later in time, any metadata associated with the
files was permanently deleted and unrecoverable. (See Vaughn Decl. at {{] 32-33; see also Decl. of
Jim Vaughn in Supp. of Pls.’ Mot. to Continue Prelim. Inj., ECF No. 285 at 37.) This metadata
would have shown Plaintiffs whether the files were accessed, copied, or transmitted—which they
claim would have lent further support for their claims. (Vaughn Decl. at 32; see also Mot. for
Sanctions at 1—2.} Defendants do not dispute this point, and as described above, Defendants had an

obligation to maintain this metadata.

 

!2 The evidence demonstrating that Defendants intentionally destroyed evidence or did not take appropriate
and reasonable efforts to preserve evidence is summarized in this Court’s previous decision. (See id. at

qq 118-123.)
21

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 22 of 23

Plaintiffs request that this Court impose sanctions. Although Plaintiffs appear to have met
their burden in demonstrating that Defendants destroyed certain evidence, this Court’s previous and
current orders have already provided Plaintiffs with adequate protection against the Defendants’
actions. First, as described above, Plaintiffs are entitled to monetary damages for Defendants’
misappropriation of trade secrets—the charge which they allege would have been further supported
by any spoliated evidence. Second, this Court previously extended the preliminary injunction to
apply throughout the period of this litigation, which eliminates the need for further sanctions.
Finally, by granting monetary damages and permanent injunctive relief, Plaintiffs are protected from
past or future injury that could potentially result from Defendants’ misuse of any confidential
information that they may possess or about which Plaintiffs may not be aware. Plaintiffs may pursue
future violations of the permanent injunction, should any occur.

VY. CONCLUSION

Plaintiffs’ motion for summary judgment, (ECF No. 395), is GRANTED in their favor on
their breach of contract, misappropriation of trade secrets, unfair competition, breach of fiduciary
duty, tortious interference, and copyright infringement claims. Plaintiff is entitled to provable
monetary damages. A permanent injunction is issued, providing that Defendants shall not, directly
or indirectly, access, use, disclose, disseminate, or otherwise misappropriate any of Plaintiffs’
confidential and proprietary information or trade secrets, or infringe on the MobilTrak IP.

The Clerk of Court is directed to close Plaintiffs’ motion for sanctions, (ECF No. 400),
Plaintiffs’ motion to seal, (ECF No. 393), Plaintiffs’ motion to strike the testimony of Defendants’

expert, (ECF No. 390), and Defendants’ motion to vacate the preliminary injunction, (ECF No. 353).

22

 

 
Case 1:17-cv-04819-GBD-BCM Document 441 Filed 06/23/20 Page 23 of 23

 

Dated: New York, New York So seas
June 23, 2020 6 D 1 » g

G0 B. DANIELS
ed States District Judge

 

 

 

 

 

 

23
